Citation Nr: 9909710	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  94-12 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend 



ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1949 to June 
1952.
He died in March 1992.  The appellant is the veteran's 
surviving spouse.

This appeal arose from a December 1993 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Wichita, Kansas.

The BVA, in June and November 1996, remanded this case to the 
M&ROC for further development, and following the 
accomplishment if the requested development, the case was 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died in 
March 1992 of an acute coronary occlusion.

2.	At the time of his death the veteran was service-connected 
for post-traumatic stress disorder (PTSD), left thigh gunshot 
wound residuals, and for left knee arthritis.

3.	Prior to his death, the veteran had been prescribed 
medications for his service-connected disorders.  

4.  The preponderance of the medical records, including 
terminal hospital records and a recent opinion by an 
associate professor of medicine who reviewed the evidence of 
record, is against finding that service-connected 
disabilities or medications taken for such disorders were a 
contributory cause of his death. 


CONCLUSION OF LAW

The veteran's service-connected disabilities and medications 
taken therefor did not cause or contribute substantially or 
materially to cause death.  38 U.S.C.A. §§ 1310, 5107 (West 
1991); 38 C.F.R. § 3.312 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records are negative for any findings, 
treatment or diagnosis pertaining to heart disease or 
coronary occlusion.  

Post service, there were no complaints pertaining to a heart 
disorder prior to March 1991.  At that time, the veteran was 
hospitalized at a VA medical center and underwent 
aortofemoral bypass for aortoiliac occlusive disease.  While 
undergoing this operation, the veteran was found to have a 
very small aorta which appeared to show signs of inflammatory 
atherosclerosis.  He was also noted to have underwent 
bilateral femoral thrombectomies, and bilateral femoral 
thrombectomies with revision, left femoral anastomosis.  In 
an April 1991 VA discharge summary, the veteran was diagnosed 
with severe peripheral vascular disease requiring recent 
aortobifemoral bypass. 

In March 1992, the veteran collapsed at home and was taken to 
the St. Joseph Medical Center Emergency Room where he was 
pronounced dead in March 1992.  The cause of death was 
reported to be due to a cardiopulmonary arrest.  His March 
1992 death certificate listed the cause of death as an acute 
coronary occlusion. 

At the time of the veteran's death, he was service connected 
for PTSD (evaluated at 50 percent disabling), a left thigh 
gunshot wound (evaluated at 40 percent disabling), and left 
knee arthritis (evaluated at 20 percent disabling) for a 
combined evaluation of 80 percent.

In a September 1993 private medical statement from Robert M. 
Daniels, M.D., the veteran was reported to have died from a 
coronary occlusion, a cardiac event.  Dr. Daniels stated that 
the many of the drugs the veteran had been taking contributed 
to his death.  Testosterone was noted to raise the 
cholesterol level and cause coronary artery disease.  
Mellaril was a phenothiazine that frequently caused 
prolongation of the Q-T interval and was associated with 
cardiac arrest, syncope, and hypotension.  Halcion and Xanax 
could cause lightheadedness.  Talwin, taken by the veteran 
for his war wounds, could cause syncope.  The veteran was 
also reported to be taking the antidepressants, Prozac and 
Elavil.  Elavil was reported to be associated with sinus 
tachycardia and prolongation of the cardiac conduction time 
and myocardial infarction had been reported with this class 
of drugs.  Dr. Daniels concluded that although many of the 
drugs the veteran took were apparently necessary to alleviate 
the pain, anxiety, and depression caused by his war wounds, 
he strongly felt that these drugs were also a major factor in 
his sudden collapse.

At a May 1994 personal hearing, the representative testified 
that at the time of the veteran's death, he was service-
connected for PTSD, a left thigh gunshot wound and arthritis 
for a combined evaluation of 80 percent.  He stated that the 
medication prescribed for treatment of these conditions 
included Testosterone, Mellaril, Halcion, Talwin, Xanax, 
Prozac and Elavil.  In researching the Physician's Desk 
Reference, the representative indicated that he found that 
five of the seven foregoing drugs were known to have adverse 
reactions involving the cardiovascular system.  Additionally, 
the representative believed that the veteran's service-
connected PTSD was severe enough to contribute to the cause 
of death.  The appellant testified that the veteran had been 
prescribed too much medicine which made his situation worse.  
She testified that the veteran never abused his prescribed 
drugs.  She also stated that the veteran had not been 
drinking before his death.  The veteran, she reported, was 
agitated real easily.  It was indicated that the veteran had 
a lot of pain associated with injuries to the left knee and 
thigh and that the pain was so bad, he cried.  She stated 
that the veteran complained of chest pains at which time the 
veteran was sent back to his psychiatrist who prescribed more 
medicine.  The appellant stated that no autopsy was 
performed.

At the May 1994 personal hearing, the representative referred 
to a medical text by the name of The Heart, 6th edition, by 
Jane (sic) Willis Hearst.  In an article entitled Emotional 
Stress, Psychiatric Conditions and the Heart by James C. 
Buell, M.D. and Robert S. Eliot, M.D., pages 1520-1527, 
indicates that the psychosocial factors most closely expected 
to involve intense, sustained over stimulation of the central 
nervous system have the most consistently positive 
associations with risk of coronary heart disease.  Thus, this 
article indicated, there is considerable evidence suggesting 
that coronary disease is strongly associated with anxiety, 
depression, psychophysiological complaints, sleep 
disturbances, fatigue, and emotional drain.

In a follow-up November 1996 private medical statement, Dr. 
Daniels stated that he had never found a patient taking so 
many drugs as was the veteran.  He further stated that the 
only way to be sure what caused the veteran's death would be 
to exhume his body and perform an autopsy, and even if a 
coronary artery event were found, he would still maintain 
that the prescribed drugs were responsible. 

In a January 1998 statement, an associate professor of 
medicine at the University of Kansas School of Medicine 
reported that he had reviewed the extensive material 
available pertaining to the veteran, and conducted a 
literature search for a relationship between PTSD and 
myocardial infarctions.  He stated that stress certainly 
might be related to the development of cardiovascular 
disease, much as diabetes, smoking, hypertension and a 
sedentary lifestyle.  Nevertheless, it was stated that stress 
is not considered by organizations like the American Heart 
Association to be on par with major etiologic agents, such as 
smoking and cholesterol, as a casual factor for 
atherosclerotic heart disease.  The professor indicated that 
with respect to stress, there was no literature found to 
suggest the stress associated with being in the Armed 
Services or having PTSD was more likely to produce 
cardiovascular disease than the stresses of any other daily 
activity or condition. 

The professor stated that he did not conduct a literature 
search concerning the relationship between each of the drugs 
that Dr. Daniels cited and the occurrence of myocardial 
infarction, because the mere association, among veterans 
taking these medications, with myocardial infarction was 
insufficient, in his opinion, to establish causality for an 
individual case.  He further indicated that, with the 
exception of testosterone, none of the agents cited were 
considered to be particularly atherogenic, nor likely to 
cause myocardial infarction, as allegedly experienced by the 
veteran.  The professor indicated that testosterone, like 
being male, was associated with atherosclerotic disease, 
however, it was unclear as to the relationship between the 
veteran's service-connected conditions and the prescribing of 
testosterone.  Therefore, he could not relate the two.  He 
concluded that the psychological stressors associated with 
the veteran's PTSD did not materially contribute to his fatal 
acute coronary occlusion.  The examiner indicated that 
stress, like smoking and a probable genetic tendency to 
atherosclerosis, might have been a factor, but only one of 
many.  He stated that the portion of the veteran's life 
stress that could be attributed to PTSD is a fraction of the 
total "stress load" and could not be singled out as 
independent causes.  Additionally, he concluded that 
medications the veteran had taken for his service-connected 
disabilities did not significantly or materially contributed 
to his death.  The medications listed by Dr. Daniels, the 
professor indicated, were not considered among the accepted, 
usual causes of myocardial infarction.  


Analysis

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, 
the Board finds that the appellant has presented a claim 
which is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
that claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.  In this 
respect, the Board acknowledges the request for an 
independent medical expert opinion in accordance with 
38 C.F.R. § 20.901(d).  As is detailed below, however, this 
case does not involve a medical question of such complexity 
or controversy such as to warrant an opinion from an 
independent medical expert.  Moreover, the Board finds that 
the review conducted by the associate professor of medicine 
noted above is the opinion of an independent medical expert.

Service-connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused death or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other conditions, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  A contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or that it aided 
or lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

In the present case, the appellant maintains that either PTSD 
or medications used for service-connected disabilities were a 
contributory cause of the veteran's death from acute coronary 
occlusion.  In support of this claim, as indicated above, 
private medical statements were submitted by Robert M. 
Daniels, M.D.  In his September 1993 medical statement, Dr. 
Daniels reported that many of the drugs the veteran had taken 
contributed to his death from a coronary occlusion.  Dr. 
Daniels indicated that these drugs were necessary to 
alleviate the pain, anxiety, and depression caused by his war 
wounds and he strongly believed that these drugs were a major 
factor in the veteran's sudden collapse.  In a follow-up 
November 1996 medical statement, Dr. Daniels stated that he 
had never found a patient taking as many drugs as was the 
veteran.  He further stated that the only way to be sure what 
caused the veteran's death would be to exhume his body and 
perform an autopsy, and even if a coronary artery event were 
found, he would still maintain that the prescribed drugs were 
responsible.  With regard to PTSD being a contributing factor 
in the cause of the veteran's death from cardiac arrest, the 
representative submitted the article entitled Emotional 
Stress, Psychiatric Conditions and the Heart which purports 
to show a causal relationship between PTSD and death from an 
acute coronary occlusion. 

Significantly, however, while the foregoing private medical 
statements are sufficient to ground the appellant's claim, 
the probative value of such evidence must be weighed against 
all the relevant evidence of record.  In this respect, while 
the death certificate records that the cause of death was an 
acute coronary occlusion, no contributory causes were listed.  
Moreover, the Board observes that in a January 1998 opinion, 
an independent associate professor of medicine indicated that 
there was no association between either the veteran's 
psychological stressors from PTSD or medications taken for 
his service-connected disabilities and his death from an 
acute coronary occlusion.  With regard to the prescribed 
medications for service-connected disabilities, the professor 
found that these medications were not considered among the 
accepted, usual causes of myocardial infarction.  He further 
stated that the mere association between the veteran taking 
the medications at issue and the occurrence of myocardial 
infarction was insufficient to establish causality for an 
individual case.  In respect to the veteran's PTSD, he agreed 
that stress may be related to cardiovascular disease, but 
stated that there was no literature to suggest stress from 
PTSD was more likely to produce cardiovascular disease than 
the stresses of any other daily activity or condition.  The 
professor also stated that the portion of the veteran's life 
stresses that could be attributed to PTSD are a fraction of 
the total "stress load" and could not be singled out as 
independent causes. 

In light of the professor's thorough review of the claims 
file and his supportive premises for finding no significant 
relationship between either the veteran's service-connected 
PTSD or medications taken for service-connected disorders and 
his death from a myocardial infarction, the Board finds his 
opinion to be of greater probative value than Dr. Daniels' 
medical opinions.  Dr. Daniels, while indicating that the 
medications taken for service-connected disabilities were a 
contributing factor in the veteran's death, failed to provide 
the contended causal relationship in this regard.  Further, 
although the article entitled Emotional Stress, Psychiatric 
Conditions and the Heart refers to "considerable evidence 
suggesting that coronary disease is strongly associated with 
anxiety, depression, psychophysiological complaints, sleep 
disturbances, fatigue, and emotional drain," it does not 
provide sufficient causation in this specific case for the 
proposition that this veteran's PTSD contributed to his death 
from an acute coronary occlusion.  See generally Sacks v. 
West, 11 Vet. App. 314, 316 (1998).  Finally, the Board 
observes that the evidence of record does not demonstrate 
that residuals of a left thigh gunshot wound and left knee 
arthritis contributed to the veteran's death from an acute 
coronary occlusion.
  
Therefore, as the preponderance of the evidence is against 
the appellant's claim, the Board finds that service 
connection for the cause of the veteran's death is not 
warranted.  38 U.S.C.A. §§ 1310, 5107; 38 C.F.R. § 3.312. 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Appeals for Veterans Claims within 120 days from the date of 
mailing of notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

URKE

- 10 -
